Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), effective as of November 26, 2019 (the
“Effective Date”), between Kaleyra, Inc., a Delaware corporation (“KLR” and,
together with its affiliates and subsidiaries, the “Company”), and Dario
Calogero (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to retain the Executive on a full-time basis in
accordance with the terms and conditions set forth herein; and

WHEREAS, the Executive desires to be so employed by the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

1. Employment.

(a) Employment Period. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
conditions hereof. The Executive shall be an employee at will and this Agreement
shall not constitute a guarantee of employment. Each of the parties acknowledges
and agrees that either party may terminate the Executive’s employment at any
time, for any reason, with or without Cause (as defined in Section 3(a)(i)). The
period commencing on the date hereof and ending on the effective date of the
termination of the Executive’s employment is hereinafter referred to as the
“Employment Period.”

(i) Executive’s term of employment by the Company under this Agreement (the
“Term”) shall commence on the Effective Date (the “Commencement Date”) and
continue through the three year anniversary of the Commencement Date; provided,
however, that the Term shall thereafter be automatically extended additional
three-year periods unless, at least ninety (90) days prior to the then-scheduled
date of expiration of the Term, either (x) the Company gives notice to Executive
that it is electing not to so extend the Term; or (y) Executive gives notice to
the Company that he is electing not to so extend the Term. Notwithstanding the
foregoing, the Term may be earlier terminated in strict accordance with the
provisions of Section 3 below, in which event Executive’s employment with the
Company shall expire in accordance therewith.

(b) Position and Duties.

(i) During the Employment Period, (A) the Executive shall be the CEO of the
Kaleyra group, serving as the Chief Executive Officer of KLR and its
wholly-owned subsidiaries, including Kaleyra S.p.A. (KLR and its subsidiaries,
the “KLR Group”), with such duties and responsibilities as shall from time to
time be assigned to the Executive and as are consistent and commensurate with
the Executive’s title and position, and (B) the Executive’s services shall be
performed at the Company’s headquarters in New York, New York, United States of
America; Milan, Lombardy, Italy or such other location as may be mutually agreed
between the Company and the Executive, except for travel, and visits to Company
offices and facilities worldwide, reasonably required to attend to the Company’s
business. The Executive currently serves as a Class III director on the KLR
Board of Directors (the “Board”); and KLR will continue to nominate Executive
for appointment to the Board during his service under this Agreement.



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation, sick,
safe or other leave or period of disability to which the Executive is entitled
under this Agreement or any of the Company’s plans or policies or applicable
law, the Executive agrees to devote substantially all of the Executive’s
business attention and time (with business time determined in accordance with
the Company’s usual and customary standards for its senior executives) to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and conscientiously such
responsibilities. During the Employment Period, the Executive shall be entitled
to (A) serve as a member of one for-profit company board of directors or board
of advisors with the prior approval of the Company’s Board of Directors (which,
for purposes of this Agreement, includes any committee thereof, unless the
context requires otherwise (the “Board”), as provided in the Board’s policies,
(B) serve on a reasonable number of civic and charitable boards and (C) manage
the Executive’s personal and family investments, in each case, to the extent
such activities do not materially interfere with the performance of the
Executive’s duties for the Company or represent any conflict of interest.

(iii) Key-Man Insurance. At any time during the Term, the Company shall have the
right to insure the life of Executive for the sole benefit of the Company, in
such amounts, and with such terms, as it may determine. All premiums payable
thereon shall be the obligation of the Company. Executive shall have no interest
in any such policy, but agrees to reasonably cooperate with the Company in
procuring such insurance by submitting to physical examinations, supplying all
information required by the insurance company, and executing all necessary
documents, provided that no financial obligation is imposed on Executive by any
such examinations or documents. The Company shall maintain, and instruct such
insurance company and its agents to maintain, any such physical examination and
other application submissions in strictest confidence.

2. Compensation.

(a) Base Salary. The Company shall pay the Executive a salary at the annual rate
of $450,000, subject to increase from time to time as determined by the Board
(as may be increased, the “Base Salary”), payable in accordance with the normal
payroll procedures of the Company in effect from time to time. The Executive’s
Base Salary shall be reviewed for increase at least annually by the Board
pursuant to its normal performance review policies for “executive officers” (as
defined under the rules of the New York Stock Exchange). The Company or the
Board may from time to time, in its sole and absolute discretion, increase the
Base Salary by any amount it determines to be appropriate. Base Salary shall not
be reduced after any increase unless mandated by the Board in conjunction with a
substantial reduction in the overall payroll of the Company. The term “Base
Salary” as utilized in this Agreement shall refer to the Executive’s annual base
salary as then in effect. The Company and the Executive will cooperate to
structure the payment of cash compensation, including Base Salary, out of such
entities within the KLR Group as would reasonably be expected to be
tax-efficient for the Executive.

 

2



--------------------------------------------------------------------------------

(b) Annual Incentive Compensation. Beginning with 2020, the Executive shall be
eligible to receive an annual bonus with an annual target bonus opportunity
equal to 100% of the Executive’s Base Salary for such fiscal year (the “Annual
Target Bonus”). The Company shall pay to the Executive any bonus payable
hereunder after determining whether the Executive’s performance has achieved the
Company’s Objectives and Key Results (“OKR”), or other performance objectives
established for purposes of bonuses, with such determination to be made, in the
Board’s sole and absolute discretion, following the conclusion of each fiscal
year (the OKR, together with any bonus targets set by the Company with respect
to the Executive for any specified year, may hereinafter be referred to as the
“Bonus Plan” with respect to such year), and in no event later than March 15th
of the fiscal year immediately following the fiscal year to which such bonus is
attributable.

(c) Special Achievement Bonus. At the sole discretion of the Board of Directors,
the Executive may be granted a Special Achievement Bonus in recognition of a
special event or achievement that has significantly improved the performance,
strength or nature of the Company and its business.

(d) Long-term Awards.

(i) The Executive was granted on December 18, 2019 an award of 454,025
restricted stock units (“RSUs”), 25% of which shall vest on February 1, 2021,
and the remaining 75% of which shall vest in 12 equal quarterly installments
beginning on May 1, 2021. The Executive shall not be entitled to receive any
additional equity incentive awards during fiscal year 2020.

(ii) Beginning in 2021 and each year thereafter during the Term, Executive shall
be eligible to receive grants of long-term awards in the form of cash and/or
equity awards as determined by the Compensation Committee of the Board. Any such
equity awards shall be granted under the Company’s 2019 Equity Incentive Plan or
its successor (the “Equity Incentive Plan”) in accordance with the Company’s and
Board’s policies regarding the grant of equity awards.

(e) Benefits. The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time. Nothing herein shall be deemed to prohibit the Company or the
Board from amending or terminating any such plan in its sole and absolute
discretion. Except as otherwise provided herein, the terms of each such plan
shall govern the Executive’s rights and obligations thereunder during the
Executive’s employment and upon the termination thereof. In addition, the
Executive shall be entitled, during his employment with the Company under this
Agreement, to:

 

3



--------------------------------------------------------------------------------

(i) vacation days in the amount of 40 business days per year, which will accrue
in accordance with, and be subject to such other terms as provided in, the
Company’s vacation policies as apply to similarly situated executives except as
set forth in the next sentence. The vacation days provided to the Executive may
be carried over from one year to the next during the Employment Period, except
that the amount of vacation accrued by the Executive may not exceed 60 business
days. When 60 business days of vacation have been accumulated, future vacation
accruals will be suspended until accumulated vacation has been taken and the
amount of accumulated vacation is reduced below 60 business days.

(ii) up to 40 hours per year paid earned safe and sick leave, based on
Executive’s work in New York, New York, as required pursuant to the New York
City Earned Safe and Sick Leave Act;

(iii) continue to participate in the Kaleyra S.p.A. Italian pension scheme
consistent with its terms as if he remained employed within Italy;

(iv) until such time as the Executive permanently relocates back to Italy, a New
York City relocation allowance equal to $400,000 per year, payable in equal
installments over the course each such year, and in accordance with the
Company’s normal payroll practices; and

(v) other existing benefits currently provided or payable to Executive pursuant
to the terms of Employee Secondment Agreement by and between Executive and
Kaleyra S.p.A., dated 2 January 2019 (the “Secondment Agreement”) shall continue
for the Term of this Agreement (including, but not limited to, company car,
family flights to Milan, company phone, etc.).

(f) Expenses. The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof. Such procedures include the reimbursement of
approved expenses within 30 days after approval. The Company also will pay the
Executive’s professional fees incurred to negotiate and prepare this Agreement
and related agreements in an amount not to exceed $10,000.

3. Termination of Employment. The Executive’s employment hereunder shall
terminate, or shall be subject to termination at any time, as described in this
Section 3. A termination of employment shall mean that the Executive has ceased
to provide any services as an employee of the Company.

(a) Termination for Cause by the Company. The Company may terminate the
Executive’s employment with the Company at any time for Cause. Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment or provision, as applicable, of (w) the portion
of the Base Salary for periods prior to the effective date of termination
accrued but unpaid (if any), (x) any accrued but unused vacation time as of the
effective date of termination, (y) all unreimbursed expenses (if any), subject
to Section 2(f), and (z) other payments, entitlements or benefits, if any, in
accordance with terms of the

 

4



--------------------------------------------------------------------------------

applicable plans, programs, arrangements or other agreements of the Company or
any affiliate thereof (other than any severance plan or policy) as to which the
Executive held rights to such payments, entitlements or benefits, whether as a
participant, beneficiary or otherwise on the date of termination (the payments
and benefits in this Section 3(a) are the “Other Benefits”). The payments
contemplated by this Section 3(a) shall be made within 30 days after the
termination of employment and the provision of any benefits shall be made in
accordance with the terms of the applicable plan, program, arrangement or
agreement. For the avoidance of doubt, the Executive shall have no right to
receive any amounts under the Company’s severance policy upon the Executive’s
termination for Cause.

(i) For purposes of this Agreement, “Cause” shall be defined as: (A) gross
negligence or willful misconduct, as the case may be, (1) in the performance of
the responsibilities of the Executive’s office or position, which may reasonably
be expected to result in material economic harm to the Company or its affiliates
or (2) which may reasonably be expected to result in material harm to the
reputation or interests of the Company or its affiliates, in the case of either
(A)(1) or (2), after a written demand for substantial performance is delivered
to the Executive by the Board that specifically identifies the manner in which
the Board believes that the Executive has violated the terms of this
Section 3(a)(i)(A), and the Executive has not cured such failure to the
reasonable satisfaction of the Board within 30 days following the Executive’s
receipt of such written demand; (B) a material breach by Executive of this
Agreement or any material breach of the Company’s Code of Business Conduct and
Ethics or any other material Company policy, including, but not limited to, the
willful and continued failure of the Executive to perform substantially the
Executive’s duties to the Company (other than any such failure resulting from
incapacity due to physical or mental illness or leave), after a written demand
for substantial performance is delivered to the Executive by the Board that
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties or otherwise
materially breached this Agreement or policy, and the Executive has not cured
such failure to the reasonable satisfaction of the Board within 30 days
following the Executive’s receipt of such written demand; (C) the Executive is
convicted of, or pleads guilty or nolo contendere to, a felony or misdemeanor
within the meaning of U.S. Federal, state or local law (in either case, other
than a traffic violation) involving fraud, misappropriation of Company property,
or a crime of moral turpitude; or (D) the Executive being disqualified from
acting in any or all capacities in which the Executive is then acting for the
Company (where such disqualification or act or omission causing such
disqualification is not subject to further appeal).

(ii) For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without good faith belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.

 

5



--------------------------------------------------------------------------------

(b) Qualifying Termination. The Company may also terminate the Executive’s
employment with the Company at any time without Cause, and the Executive may
terminate the Executive’s employment with the Company at any time for Good
Reason (as defined in Section 3(f)(i)(B)) (a termination without Cause or for
Good Reason is a “Qualifying Termination”).

(i) On a Qualifying Termination that is not within the two-year period following
a Change in Control (as defined in Section 3(f)(i)(A)), the Executive shall be
entitled to receive from the Company (A) the Other Benefits in accordance with
Section 3(a); (B) an aggregate amount (the “Severance Amount”) equal to two
times the sum of (1) the Base Salary plus (2) an amount equal to the Annual
Target Bonus; (C) a bonus for the year of termination in accordance with
Section 2(b); and (D) immediate vesting of any service-based vesting conditions
applicable to long-term awards previously granted (including awards granted
under the Equity Incentive Plan); provided, however, that any such awards shall
remain subject to achievement of performance-vesting conditions, if any. The
Severance Amount shall be paid in a lump sum, and the incentive awards that vest
shall be paid or settled in a lump sum, on the first regularly scheduled payroll
date that occurs at least 30 days after the Executive’s termination of
employment (or, for awards subject to achievement of performance-vesting
conditions, within 30 days after the committee certifies the level of
achievement of the performance conditions), subject to the Executive’s
compliance with the requirement to deliver the release contemplated pursuant to
Section 4(a); provided that if the period in which the release is subject to
consideration and revocation spans two calendar years, then such amounts shall
be paid or settled in the later year.

(ii) On a Qualifying Termination that is not within the two-year period
following a Change in Control, the Company shall also provide to the Executive,
during the two year period following the Executive’s date of termination,
medical, dental, life and disability insurance coverage for the Executive and
the members of the Executive’s family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of the Executive’s
family immediately prior to such termination of employment, subject to the
Executive’s compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a); provided, however, that the obligations set forth in
this sentence shall terminate to the extent the Executive obtains comparable
medical, dental, life or disability insurance coverage from any other employer
during such period, but the Executive shall not have any obligation to seek or
accept employment during such period, whether or not any such employment would
provide comparable medical and dental insurance coverage; and provided further,
however, that the Executive shall be obligated to pay an amount equal to the
active employee contribution, if any, for each such coverage. Notwithstanding
the foregoing but (for the avoidance of doubt) without limiting the provision of
coverage provided in this Section 3(b)(ii) above, if at any time the Company
determines that its partial subsidy of the Executive’s premiums would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) or any other Code section, law or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the subsidized premiums
described above, the Company shall instead pay a fully taxable monthly cash
payment in an amount such that, after payment by the Executive of all taxes on
such payment, the Executive retains an amount equal to the Company’s portion of
the applicable premiums for such month, with such monthly payment being made on
the last day of each month for the remainder of the two year period.

 

6



--------------------------------------------------------------------------------

(iii) For the avoidance of doubt, the payment of the Severance Amount shall be
in lieu of any amounts payable under the Company’s severance policy (as then in
effect) and the Executive hereby waives any and all rights thereunder.

(c) Termination by Voluntary Resignation (without Good Reason) by the Executive.
The Executive may terminate the Executive’s employment with the Company without
Good Reason at any time by voluntary resignation. Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment or provision of the Other Benefits, which shall be paid or provided
in accordance with Section 3(a). Notwithstanding the foregoing, the Executive
shall provide no less than 90 days’ prior written notice of the effective date
of the Executive’s resignation (other than for Good Reason). The Company shall
continue to pay or provide the Executive all compensation and benefits
(including vesting) during such 90-day period. Notwithstanding the foregoing,
the Company, in its sole and absolute discretion, may waive the requirement for
prior notice of the Executive’s resignation or decrease the notice period, in
which event the Company shall have no continuing obligation to pay or provide
compensation or benefits or shall only have such obligation with respect to the
shortened period, as the case may be, except as otherwise provided in this
Section 3(c).

(d) Disability. The Executive’s employment shall be terminable by the Company,
subject to applicable law and the Company’s short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that the Executive is prevented
from performing the Executive’s usual duties and services hereunder for a period
of 180 consecutive days or for shorter periods aggregating 180 days in any
12-month period (a “Disability”). If the Executive’s employment is terminated by
the Company due to the Executive’s Disability, the Company shall have no further
obligation to the Executive hereunder, except for (i) the payment or provision
of the Other Benefits, which shall be paid or provided in accordance with
Section 3(a), and (ii) immediate vesting of any outstanding, unvested long-term
awards previously made to Executive (including under the Equity Incentive Plan),
including, but not limited to, any performance-based awards (which shall vest at
target). The incentive awards that vest shall be paid or settled in a lump sum
within 30 days after the Executive’s termination of employment.

(e) Death. If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive’s death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive’s estate of (i) the payment or provision of the Other
Benefits, which shall be paid or provided in accordance with Section 3(a), and
(ii) immediate vesting of any outstanding, unvested long-term awards previously
made to Executive (including under the Equity Incentive Plan), including, but
not limited to, any performance based awards (which shall vest at target). The
incentive awards that vest shall be paid or settled in a lump sum within 30 days
after the Executive’s termination of employment.

 

7



--------------------------------------------------------------------------------

(f) Qualifying Termination Subsequent to a Change in Control.

(i) For purposes of this Agreement, the following terms shall have the meanings
set forth below:

A. “Change in Control” has the meaning set forth in the Equity Incentive Plan.

B. “Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive’s prior written consent:

(1) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(b) (or following a Change in Control, as in effect immediately
prior to such Change in Control), or any other action by the Company that
results in a material diminution in the Executive’s position, authority, duties
or responsibilities;

(2) a material diminution of the Executive’s Base Salary or Annual Target Bonus
opportunity;

(3) A material change in the geographic location at which Executive must perform
the services hereunder, including, but not limited to, a relocation of
Executive’s primary place of employment outside of New York, NY and Milan,
Italy, as set forth in Section 1(b), except for travel, and visits to Company
offices and facilities worldwide, reasonably required to attend to the Company’s
business;

(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement; or

(5) the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise), or to all
or substantially all of the business and/or assets of the Company, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

In order for a termination of employment for Good Reason to be effective,
(a) the Company must receive a Notice of Termination (as defined below) from the
Executive within 30 days following the occurrence of the event claimed to give
rise to the right to resign for Good Reason, (b) the Company must fail to cure
the event constituting Good Reason within 30 days after receipt of the Notice of
Termination, and (c) the Executive must terminate the Executive’s employment in
writing within 60 days following the expiration of such cure period.

(ii) If a Qualifying Termination occurs within two years after the occurrence of
a Change in Control, the Executive shall be entitled to receive from the Company
(or the then former Company subsidiary employing the Executive), or the
consolidated, surviving or transferee person in the event of a Change in Control
pursuant to a consolidation, merger or sale of assets, (A) the payment or
provision of the Other Benefits, which shall be paid or provided in accordance
with Section 3(a); (B) an aggregate amount equal to three times the sum of
(1) the Base Salary plus (2) an amount equal to the Annual Target Bonus (the
“CIC Severance Amount”); (C) a bonus for the year of termination in accordance
with Section 2(b); and (D) immediate vesting of any service-based vesting
conditions applicable to long-term awards previously granted (including awards
granted under the Equity Incentive Plan); provided,

 

8



--------------------------------------------------------------------------------

however, that any such awards shall remain subject to achievement of
performance-vesting conditions, if any. The CIC Severance Amount shall be paid
in a lump sum, and the incentive awards that vest shall be paid or settled in a
lump sum, on the first regularly scheduled payroll date that occurs at least 30
days after the Executive’s termination of employment (or, for awards subject to
achievement of performance-vesting conditions, within 30 days after the
committee certifies the level of achievement of the performance conditions),
subject to the Executive’s compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a); provided that if the period in
which the release is subject to consideration and revocation spans two calendar
years, then such amounts shall be paid or settled in the later year. For the
avoidance of doubt, the amounts payable under clause (B) of this
Section 3(f)(ii) as severance shall be in lieu of any amounts payable under the
Company’s severance policy and the Executive hereby waives any and all rights
thereunder.

(iii) If a Qualifying Termination occurs within two years after the occurrence
of a Change in Control, the Company (or the then former Company subsidiary
employing the Executive), or the consolidated, surviving or transferee person in
the event of a Change in Control pursuant to a consolidation, merger or sale of
assets, shall also provide, for the period of two consecutive years commencing
on the date of such termination of employment, medical, dental, life and
disability insurance coverage for the Executive and the members of the
Executive’s family which is not less favorable to the Executive than the group
medical, dental, life and disability insurance coverage carried by the Company
for the Executive and the members of the Executive’s family either immediately
prior to such termination of employment or immediately prior to the occurrence
of such Change in Control, whichever is greater, subject to the Executive’s
compliance with the requirement to deliver the release contemplated pursuant to
Section 4(a); provided, however, that the obligations set forth in this sentence
shall terminate to the extent the Executive obtains comparable medical, dental,
life or disability insurance coverage from any other employer during such
two-year period, but the Executive shall not have any obligation to seek or
accept employment during such two-year period, whether or not any such
employment would provide comparable medical, dental, life and disability
insurance coverage.

(iv) Excise Taxes. Notwithstanding anything in the foregoing to the contrary, if
Independent Tax Counsel (as that term is defined below) determines that the
aggregate payments and benefits provided or to be provided to the Executive
pursuant to this Agreement, and any other payments and benefits provided or to
be provided to the Executive from the Company or affiliates or any successors
thereto constitute “parachute payments” as defined in Section 280G of the Code
(or any successor provision thereto) (“Parachute Payments”) that would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, except as otherwise provided in the next sentence, such Parachute
Payments shall be reduced to the extent the Independent Tax Counsel shall
determine is necessary (but not below zero) so that no portion thereof shall be
subject to the Excise Tax. If Independent Tax Counsel determines that the
Executive would receive in the aggregate greater payments and benefits on an
after tax basis if the Parachute Payments were not reduced pursuant to this
Section 3(f)(iv), then no such reduction shall be made. The determination of
which payments or benefits shall be reduced to avoid the Excise Tax shall be
made by the Independent Tax Counsel, provided that the Independent Tax Counsel
shall reduce or eliminate, as the case may be, payments or benefits in the order
that it determines will produce the required reduction in total

 

9



--------------------------------------------------------------------------------

Parachute Payments with the least reduction in the after-tax economic value to
the Executive of such payments. If the after-tax economic value of any payments
are equivalent, such payments shall be reduced in the inverse order of when the
payments would have been made to the Executive until the reduction specified
herein is achieved. The determination of the Independent Tax Counsel under this
Section 3(f)(iv) shall be final and binding on all parties hereto. For purposes
of this Section 3(f)(iv), “Independent Tax Counsel” shall mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized consulting firm with
expertise in the area of executive compensation tax law, who shall be selected
by the Company and shall be acceptable to the Executive (the Executive’s
acceptance not to be unreasonably withheld), and whose fees and disbursements
shall be paid by the Company. Notwithstanding anything herein to the contrary,
this Section 3(f)(iv) shall be interpreted (and, if determined by the Company to
be necessary, reformed) to the extent necessary to fully comply with
Section 409A of the Code; provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of
Section 409A of the Code.

(g) Notice of Termination. Any termination by the Company or by the Executive,
other than a termination by reason of the Executive’s death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c). “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.

(h) Date of Termination. For purposes of this Agreement the Executive’s date of
termination of employment shall be (i) if the Executive’s employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive’s Disability, the date of termination shall be
the date on which the other party receives the Notice of Termination, unless a
later date is mutually agreed, (ii) if the Executive’s employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company’s receipt of the Notice of Termination, unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive’s
employment is terminated by reason of death, the date of termination shall be
the date of death.

(i) Resignation. Upon termination of the Executive’s employment for any reason,
the Executive agrees to resign, effective as of the date of termination, from
any positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company’s subsidiaries and affiliates.

 

10



--------------------------------------------------------------------------------

4. Effect of Termination.

(a) Full Settlement. The amounts paid to the Executive pursuant to Section 3
(including any Section of this Agreement or any other arrangement referenced
therein) following termination of the Executive’s employment shall be in full
and complete satisfaction of the Executive’s rights under this Agreement and any
other claims the Executive may have with respect to the Executive’s employment
by the Company and the termination thereof. Such amounts shall constitute
liquidated damages with respect to any and all such rights and claims. In
consideration of the Executive’s receipt thereof, the Executive shall execute a
release in favor of the Company, substantially in the form of Exhibit A hereto.
The payments and provision of benefits to the Executive required by Sections
3(b) and 3(f), to the extent provided therein, shall be conditioned upon the
Executive’s delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release in favor of the
Company within 30 days after the date of the Executive’s termination of
employment, except that the signed release may be returned to the Company within
45 days after Executive’s receipt thereof where provided under applicable law.
If such conditions are not met by such date, the Executive shall forfeit such
payments and benefits. Notwithstanding the foregoing, nothing herein shall be
construed to release the Company from its obligations to indemnify the Executive
(as set forth in Section 7(h)).

(b) No Duplication; No Mitigation; Limited Offset. In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company or its affiliates. In the event of any termination
of the Executive’s employment, the Executive shall be under no obligation to
seek other employment, and there shall be no offset against amounts due the
Executive under this Agreement or pursuant to any plan of the Company or any of
its affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f), which
shall terminate immediately upon obtaining comparable coverage from another
employer.

5 Restrictive Covenants.

(a) Confidentiality. The Executive recognizes that any knowledge and information
of any type whatsoever of a confidential nature relating to the business of the
Company, including, without limitation, all types of trade secrets, vendor and
customer lists and information, employee lists and information, information
regarding product development, marketing plans, management organization
information, operating policies and manuals, sourcing data, performance results,
business plans, financial records, and other financial, commercial, business and
technical information (collectively, “Confidential Information”), must be
protected as confidential, not copied, disclosed or used, other than for the
benefit of the Company, at any time. The Executive further agrees that at any
time during the Employment Period or thereafter the Executive will not divulge
to anyone (other than the Company or any person employed or designated by the
Company), publish or make use of any Confidential Information without the prior
written consent of the Company or as the Executive deems appropriate (in his
reasonable discretion) in the discharge of his duties hereunder during the
Employment Period, except (i) as (and only to the extent) required by an order
of a court, arbitrator or mediator having competent jurisdiction or under
subpoena from an appropriate government agency and then only after providing (to
the extent permitted by such legal process) the Company with the reasonable
opportunity to prevent such disclosure or to receive confidential treatment for
the Confidential Information required to be disclosed, (ii) with respect to any
other litigation, arbitration or mediation involving this Agreement, including,
but not

 

11



--------------------------------------------------------------------------------

limited to the enforcement of this Agreement or (iii) as to Confidential
Information that becomes generally known to the public or within the relevant
trade or industry other than due to the Executive’s violation of this
Section 5(a). The Executive further agrees that following the termination of the
Employment Period for whatever reason, (A) the Company shall keep all tangible
property assigned to the Executive or prepared by the Executive; provided that
the Executive may keep copies of information related to his personal and family
compensation and tax matters and (B) the Executive shall not misappropriate or
infringe upon the Confidential Information of the Company (including the
recreation or reconstruction of Confidential Information from memory).

(b) Non-Interference. The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company. The Executive
acknowledges that by virtue of the Executive’s employment with the Company, the
Executive may gain knowledge of such information concerning the Company’s
vendors and customers (respectively “Vendor Information” or “Customer
Information”), and that the Executive would inevitably have to draw on this
Vendor Information and Customer Information and on other Confidential
Information if the Executive were to solicit or service the Company’s vendors or
customers on behalf of a competing business enterprise. Accordingly, and subject
to the immediately following sentence, the Executive agrees that during the
Employment Period and for a period of 12 months following the termination
thereof, the Executive will not, on behalf of the Executive or any other Person,
other than the Company or its affiliates, directly or indirectly do business
with, solicit the business of, or perform any services for any actual vendor or
customer of the Company, any Person that has been a vendor or customer of the
Company within the 12-month period preceding such termination or any actively
solicited prospective vendor or customer as to whom or which the Executive
provided any services or as to whom or which the Executive has knowledge of
Vendor Information, Customer Information or Confidential Information. The
foregoing restrictive covenant shall only apply to business activities engaged
in by the Executive on behalf of the Executive or any other Person that are
directly competitive with those of the operating divisions of the Company in
which the Executive has worked or over which the Executive has or has had
supervisory responsibility, in terms of channels of distribution, types of
products, gender for which the products have been designed and similarity of
price range. In addition, the Executive agrees that, during the Employment
Period and such 12-month period thereafter, the Executive will not, directly or
indirectly, seek to encourage or induce any such vendor or customer to cease
doing business with, or lessen its business with, the Company, or otherwise
interfere with or damage (or attempt to interfere with or damage) any of the
Company’s relationships with its vendors and customers, except in the ordinary
course of the Company’s business.

(c) Non-Competition. The Executive agrees that, in light of the special, unique
and extraordinary services rendered by the Executive to the Company, the
paramount need to protect the Company’s Confidential Information, the value of
the goodwill relating to Executive and the worldwide scope of Company’s
operations, during the Employment Period and for a period of 12 months following
the Executive’s termination of employment, the Executive shall not, without the
prior written consent of the Company, directly or indirectly, on the Executive’s
behalf or on behalf of any other person, firm, corporation, association or other

 

12



--------------------------------------------------------------------------------

entity, as an employee, director, advisor, partner, consultant or otherwise,
engage in any business of, provide services to, enter the employ of, or have any
interest in, any other person, firm, corporation or other entity that is engaged
in a business that is in competition with the primary businesses or products of
the Company as of the Executive’s date of termination. Nothing herein shall
restrict the Executive from passively owning, for personal investment purposes
only, less than 5% of the voting stock of any publicly held corporation or 2% of
the ownership interest in any non-publicly held company.

(d) Non-Solicitation. The Executive agrees that during the Employment Period and
for a period of 12 months following the termination thereof for any reason, the
Executive will not solicit to hire, whether on the Executive’s own behalf or on
behalf of any other person (other than the Company), any employee of the Company
or any individual who had left the employ of the Company within 12 months of the
termination of the Executive’s employment with the Company. In addition, during
the Employment Period and such 12-month period thereafter, the Executive will
not, directly or indirectly, encourage or induce any employee of the Company to
leave the Company’s employ, except in the ordinary course of the Company’s
business. Nothing in this Section 5(d) shall prohibit a general employment
listing not directed at any employee of the Company.

(e) Public Comment. The Executive, during the Employment Period and at all times
thereafter, shall not make any derogatory comment concerning the Company or any
of its current or former directors, officers, stockholders or employees.
Similarly, the then current (i) members of the Board and (ii) members of the
Company’s senior management shall not make any derogatory comment concerning the
Executive.

(f) Blue Penciling. If any of the restrictions on competitive or other
activities contained in this Section 5 shall for any reason be held by a court
of competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the extent compatible
with the applicable law; it being understood that by the execution of this
Agreement, (i) the parties hereto regard such restrictions as reasonable and
compatible with their respective rights and (ii) the Executive acknowledges and
agrees that the restrictions will not prevent the Executive from obtaining
gainful employment subsequent to the termination of the Executive’s employment.
The existence of any claim or cause of action by the Executive against the
Company shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
determined separately.

(g) Injunctive Relief. The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein. These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.

 

13



--------------------------------------------------------------------------------

(h) Other Considerations. Notwithstanding anything to the contrary herein, the
Executive understands that nothing in this Agreement restricts or prohibits the
Executive from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity (collectively, “Government
Agencies”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret:
(i) made in confidence to a government official, either directly or indirectly,
or to an attorney, solely for the purpose of reporting or investigating a
suspected violation of law or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order. Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).

(i) Clawbacks. All payments made pursuant to this Agreement are subject to the
“clawback” obligations of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Act, as may be amended from time to time, and any other “clawback”
obligations pursuant to applicable law, rule, regulation or Company policy, in
each case as consistently applied to all similarly situated executives of the
Company.

6. Work for Hire. The Executive agrees that all marketing, operating and
training ideas, sourcing data, processes and materials, including all
inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company (“Proprietary Materials”) to
which the Executive may have access or that the Executive may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company. Any Proprietary Materials developed by the Executive
that, under applicable law, may not be considered works made for hire, are
hereby assigned to the Company without the need for any further consideration,
and the Executive agrees to take such further action, including executing such
instruments and documents as the Company may reasonably request, to evidence
such assignment.

7. Miscellaneous.

(a) Assignment and Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns.
Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of the Executive’s rights or obligations under this Agreement without
first obtaining the written consent of the Company. The Company may assign this
Agreement in connection with a sale of all or substantially all of its business
and/or assets (whether direct or indirect, by purchase, merger, consolidation or
otherwise) and will require any successor (whether direct or indirect, by
purchase, merger,

 

14



--------------------------------------------------------------------------------

consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

(b) Survival. The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement.

(c) Notices. Any notices to be given hereunder shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid as follows:

If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records.

If to the Company at:

Kaleyra Inc.

1731 Embarcadero Road, Suite 200

Palo Alto, CA 94303

Attention: Chairman of the Board

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.

(d) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the principles thereof relating to the conflict of laws.

(e) Consent to Jurisdiction. Any judicial proceeding brought against the
Executive with respect to this Agreement may be brought in any court of
competent jurisdiction in the Borough of Manhattan in the City and State of New
York and, by execution and delivery of this Agreement, the Executive:

(i) accepts, generally and unconditionally, the nonexclusive jurisdiction of
such courts and any related appellate courts, and irrevocably agrees to be bound
by any final judgment (after exhausting all appeals therefrom or after all time
periods for such appeals have expired) rendered thereby in connection with this
Agreement; and

(ii) irrevocably waives any objection the Executive may now or hereafter have as
to the venue of any such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum.

 

15



--------------------------------------------------------------------------------

(f) Severability. The invalidity of any one or more provisions of this Agreement
or any part thereof shall not affect the validity of any other provision of this
Agreement or part thereof; and in the event that one or more provisions
contained herein shall be held to be invalid, the Agreement shall be reformed to
make such provisions enforceable.

(g) Waiver. The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement. The Company, however,
reserves the right to deny any similar waiver in the future. Each such waiver
must be express and in writing and there will be no waiver by conduct. Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action. Such
remedies and actions are cumulative and not exclusive. The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company’s right to terminate the
Executive’s employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h) Indemnification. As provided for in the separate Indemnification Agreement
entered into between the Company and the Executive and the Company’s governing
documents, the Executive shall be entitled to indemnification (and the
advancement of expenses) in connection with a threatened, pending or completed
action, suit, litigation or proceeding arising out of the Executive’s acting as
Chief Executive Officer or an employee, officer or director of the Company (or
at the request of the Corporation as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust, other enterprise
or nonprofit entity, including service with respect to an employee benefit
plan), whether the basis of such proceeding is alleged action in an official
capacity as a director, officer, employee or agent, or in any other capacity
while serving as a director, officer, employee or agent, to the maximum extent
permitted by applicable law; provided, however, that in the event that it is
finally determined that the Executive is not entitled to indemnification, the
Executive shall promptly return any advanced amounts to the Company. In
addition, the Executive shall be entitled to liability insurance coverage
pursuant to a Company-purchased directors’ and officers’ liability insurance
policy on the same basis as other directors and officers of the Company. The
Executive’s rights under this Agreement and the Indemnification Agreement shall
be cumulative and shall be in addition to all other rights that the Executive
may have under applicable, contract and the Company’s and its affiliates’
governing documents. This Section 7(h) shall survive the termination of this
Agreement and the Executive’s termination of employment.

(i) Legal Fees. The Company agrees to reimburse the Executive (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the effective date of this Agreement through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the effective date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute. In

 

16



--------------------------------------------------------------------------------

order to comply with Section 409A, in no event shall the payments by the Company
under this Section 7(i) be made later than the end of the calendar year next
following the calendar year in which any such contest is finally resolved,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such contest is finally resolved.

(j) Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

(k) Withholding. Any payments provided for hereunder shall be reduced by any
amounts required to be withheld by the Company, and any benefits provided
hereunder shall be subject to taxation if and to the extent provided, from time
to time under applicable Federal, State or local employment or income tax laws
or similar statutes or other provisions of law then in effect.

(l) Section 409A of the Code. The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code and any related regulations
or other effective guidance promulgated thereunder (collectively,
“Section 409A”). The time or schedule of a payment to which the Executive is
entitled under this Agreement may be accelerated at any time that this Agreement
fails to meet the requirements of Section 409A and any such payment will be
limited to the amount required to be included in the Executive’s income as a
result of the failure to comply with Section 409A. For purposes of Section 409A,
each payment made under this Agreement will be treated as a separate payment.
All reimbursements provided under this Agreement will be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding any provision of
this Agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”
(as defined in Section 409A) any payment on account of the Executive’s
separation from service that would otherwise be due hereunder within six months
after such separation will nonetheless be delayed until the first business day
of the seventh month following the Executive’s date of termination (or, if
earlier, until the date of the Executive’s death) and the first such payment
will include the cumulative amount of any payments that would have been paid
prior to such date if not for such restriction, together with interest on such
cumulative amount during the period of such restriction at a rate, per annum,
equal to the applicable federal short-term rate (compounded monthly) in effect
under Section 1274(d) of the Code on the date of termination. Notwithstanding
anything contained herein to the contrary, the Executive will not be considered
to have terminated employment with the Company for purposes of Section 3 hereof
unless he would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A.

 

17



--------------------------------------------------------------------------------

(m) Waiver of Jury Trial. The Company and the Executive hereby waive, as against
the other, trial by jury in any judicial proceeding to which they are both
parties involving, directly or indirectly, any matter in any way arising out of,
related to or connected with this Agreement.

(n) Entire Agreement. This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements (including, but not limited to the
Secondment Agreement) and any agreement in principle or oral statement, letter
of intent, statement of understanding or guidelines of the parties hereto with
respect to the subject matter hereof. Notwithstanding the foregoing, this
Agreement does not cancel or supersede the Plans, RSUs or the plans referred to
in Section 2(e) or the separate Indemnification Agreement entered into between
the Company and the Executive. This Agreement may be amended, supplemented or
otherwise modified only by a written document executed by each of the parties
hereto or their respective successors or assigns. The Executive acknowledges
that the Executive is entering into this Agreement of the Executive’s own free
will and accord with no duress, and that the Executive has read this Agreement
and understands it and its legal consequences.

(o) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of a manually executed copy of
this Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

KALEYRA, INC.

By:   /s/ Dario Calogero Name:  

Dario Calogero

Title:  

Chief Executive Officer

 

  /s/ Dario Calogero   Dario Calogero  

Date: March 13, 2020



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT DARIO
CALOGERO (the “Releasor”), on behalf of the Releasor and the Releasor’s heirs,
executors, administrators and legal representatives, in consideration of the
severance to be paid and other benefits to be provided pursuant to Sections 3(b)
or 3(f) of the Employment Agreement between the Releasor and Kaleyra Inc.,
effective as of November 26, 2019 (the “Agreement”) and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, hereby
irrevocably, unconditionally, generally and forever releases and discharges
Kaleyra Inc., together with its current and former affiliates and subsidiaries
(the “Company”), each of their respective current and former officers,
directors, employees, agents, representatives and advisors and their respective
heirs, executors, administrators, legal representatives, receivers, affiliates,
beneficial owners, successors and assigns (collectively, the “Releasees”), from,
and hereby waives and settles, any and all, actions, causes of action, suits,
debts, promises, damages, or any liability, claims or demands, known or unknown
and of any nature whatsoever and which the Releasor ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this Release
arising directly or indirectly pursuant to or out of the Releasor’s employment
with the Company or the termination of such employment (collectively, “Claims”),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or worker or workplace protection,
and/or specifically prohibit discrimination based upon age, race, religion,
gender, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended, the Older Workers Benefit Protection Act (“OWBPA”), the
Equal Pay Act, Rehabilitation Act of 1973, Sarbanes-Oxley Act of 2002, the
Worker Adjustment Retraining and Notification (“WARN”) Act, the New York and New
Jersey WARN statutes, the New York State and New York City Human Rights Laws, as
amended, New York State Labor Laws, the laws of the States of New York and New
Jersey, the City of New York and Somerset County, New Jersey relating to
discrimination and employment, including, the New Jersey Family Leave Act, the
New Jersey Conscientious Employee Protection Act, the New York and New Jersey
Constitutions, and any and all applicable rules and regulations promulgated
pursuant to or concerning any of the foregoing statutes; (ii) arising under or
pursuant to any contract, express or implied, written or oral, including,
without limitation, the Agreement; (iii) for wrongful dismissal or termination
of employment; (iv) for tort, tortious or harassing conduct, infliction of
mental or emotional distress, fraud, libel or slander; and (v) for damages,
including, without limitation, punitive or compensatory damages or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief. This
Release shall not apply to any claim that the Releasor may have for a breach of
the Agreement or any plan or program of the Company and its affiliates in which
the Releasor was a participant and has vested benefits.



--------------------------------------------------------------------------------

The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body. Notwithstanding the foregoing, nothing herein shall
constitute a release by the Releasor of a claim to the extent such claim is not
waivable as a matter of applicable law. Without limiting the generality of the
foregoing, nothing herein shall affect any right to file an administrative
charge with the Equal Employment Opportunity Commission, subject to the
restriction that if any such charge is filed, the Releasor agrees not to violate
the confidentiality provisions of the Agreement (subject to any rights of the
Releasor protected by law) and further agrees and covenants that should the
Releasor or any other person, organization, or other entity file, charge, claim,
sue or cause or permit to be filed any charge with the Equal Employment
Opportunity Commission, civil action, suit or legal proceeding against the
Releasees (or any of them) involving any matter occurring at any time in the
past, the Releasor will not seek or accept any personal relief (including, but
not limited to, a monetary award, recovery, relief or settlement) in such
charge, civil action, suit or proceeding.

The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them. The Releasor hereby waives any right to, and agrees
not to, seek reinstatement of the Releasor’s employment with the Company or any
Releasee. The Releasor acknowledges that the amounts to be paid to the Releasor
under Sections 3(b) or 3(f) of the Agreement include benefits, monetary or
otherwise, which the Releasor has not earned or accrued, or to which the
Releasor is not already entitled.

The Releasor acknowledges that the Releasor was advised by the Company to
consult with the Releasor’s attorney concerning the waivers contained in this
Release, that the Releasor has consulted with counsel, and that the waivers the
Releasor has made herein are knowing, conscious and with full appreciation that
the Releasor is forever foreclosed from pursuing any of the rights so waived.

The Releasor has a period of 21 days from the date on which a copy of this
Release has been delivered to the Releasor to consider whether to sign it. In
addition, in the event that the Releasor elects to sign and return to Kaleyra
Inc. a copy of this Release, the Releasor has a period of seven days (the
“Revocation Period”) following the date of such return to revoke this Release,
which revocation must be in writing and delivered to Kaleyra Inc.,
                                ,                                   ,  
                                ,   Attention:                                 ,
within the Revocation Period. This Release, and the Releasor’s right to receive
the amounts paid to the Releasor under Sections 3(b) or, 3(f), shall not be
effective or enforceable until the expiration of the Revocation Period without
the Releasor’s exercise of the Releasor’s right of revocation.

This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and Kaleyra, Inc.

This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
                                , 20    .

 

                                 

Dario Calogero

SWORN TO AND SUBSCRIBED

BEFORE ME THIS          DAY OF

                                 , 20    .

Notary Public

 

3